         Case 4:17-cv-07025-SBA Document 133 Filed 06/03/19 Page 1 of 5



 1    STEPHEN C. STEINBERG (SBN 230656)                  Robert A. Weikert (SBN 121146)
       ssteinberg@bzbm.com                                rweikert@nixonpeabody.com
 2    SEAN MCTIGUE (SBN                                  Dawn N. Valentine (SBN 206486)
       smctigue@bzbm.com                                  dvalentine@nixonpeabody.com
 3    BARTKO ZANKEL BUNZEL & MILLER
      A Professional Law Corporation                     NIXON PEABODY LLP
 4    One Embarcadero Center, Suite 800                  One Embarcadero Center, 32nd Floor
      San Francisco, California 94111                    San Francisco, California 94111-3600
 5    Telephone:    (415) 956-1900                       Telephone:    (415) 984-8200
      Facsimile:    (415) 956-1152                       Facsimile:    (415) 984-8300
 6
      Mark S. Palmer (SBN 203256)                        David L. May (appearance pro hac vice)
 7      mark@palmerlex.com                                dmay@nixonpeabody.com
      4 Meadow Drive                                     Jennette E. Wiser (appearance pro hac vice)
 8    Mill Valley, California 94941                       jwiser@nixonpeabody.com
      Telephone: (415) 336-7002                          NIXON PEABODY LLP
 9    Facsimile: (415) 634-1671                          799 9th Street NW
                                                         Washington, DC 20001-4501
10    Attorneys for Defendants and Counter-              Tel: (202) 585-8000
      Claimants PAUL REICHE III and ROBERT               Fax: (202) 585-8080
11    FREDERICK FORD
                                                         Deanna R. Kunze (appearance pro hac vice)
12    JOSEPH R. TAYLOR (SBN 129933)                       dkunze@nixonpeabody.com
       jtaylor@fkks.com                                  NIXON PEABODY LLP
13    TRICIA LEGITTINO (SBN 254311)                      70West Madison Street, 35th Floor
       tlegittino@fkks.com                               Chicago, IL 60602
14    JESSSICA R. MEDINA (SBN 302236)                    Telephone:   (312) 977-4400
        jmedina@fkks.com                                 Fax:         (312) 977-4405
15    FRANKFURT KURNIT KLEIN & SELZ PC
      2029 Century Park East, Suite 1060                 Attorneys for Plaintiff and Counter-Defendant
16    Los Angeles, CA 90067                              STARDOCK SYSTEMS, INC. and Counter-
      Telephone: (310) 579 9600                          Defendant VALVE CORPORATION
17    Facsimile: (310) 579 9650

18    Attorneys for Counter-Defendants GOG
      LIMITED and GOG POLAND SP. Z.O.O.
19
                                        UNITED STATES DISTRICT COURT
20
                          NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
21
     STARDOCK SYSTEMS, INC.,                             Case No. 4:17-CV-07025-SBA
22
                          Plaintiff,
23                                                       STIPULATION AND [PROPOSED]
               v.                                        ORDER CONTINUING DEADLINES
24
   PAUL REICHE III and ROBERT
25 FREDERICK FORD,                                       Complaint Filed: December 8, 2017
                                                         Trial Date: March 23, 2020
26                        Defendants.

27
     AND RELATED COUNTER-CLAIM.
28

     2635.000/1404835.1                                1                  Case No. 4:17-CV-07025-SBA
                            STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES
         Case 4:17-cv-07025-SBA Document 133 Filed 06/03/19 Page 2 of 5



 1             Plaintiff and Counter-Defendant Stardock Systems, Inc. (“Stardock”), Counter-Defendant

 2 Valve Corporation (“Valve”), Counter-Defendants GOG Limited and GOG Poland sp. z.o.o.

 3 (“GOG”), and Defendants and Counter-Claimants Paul Reiche III and Robert Frederick Ford

 4 (collectively “Reiche/Ford”) hereby jointly request and stipulate as follows:

 5             WHEREAS, on May 28, 2019, the Court issued an Order moving the Close of Written

 6 Fact Discovery to June 3, 2019, such that all responses to written discovery are due by that date

 7 (Dkt. 129, 130);

 8             WHEREAS, on May 28, 2019, this Court issued an Order extending the deadline for

 9 Stardock to file its Fourth Amended Complaint and GOG to file a responsive pleading to the

10 Second Amended Counterclaim and respond to various discovery from May 29 to June 3, 2019

11 (Dkt. 132);

12             WHEREAS, the deadline for Stardock and Valve to respond to interrogatories and

13 requests for admission and production of documents served on them by Reiche/Ford is June 3,

14 2019;

15             WHEREAS, the deadline for GOG to respond to requests for production of documents

16 served on them by Reiche/Ford is June 3, 2019;

17             WHEREAS, the deadline for Reiche/Ford to respond to interrogatories and requests for

18 admission and production of documents served on them by Stardock and Valve is June 3, 2019;

19 and

20             WHEREAS, Stardock, Valve, GOG, and Reiche/Ford wish to further delay the

21 aforementioned deadlines to file amended pleadings and responsive pleadings and serve discovery

22 responses from June 3 to June 7, 2019, to allow for continued settlement negotiations.

23             STARDOCK, VALVE, GOG, AND REICHE/FORD HEREBY STIPULATE AS

24 FOLLOWS:

25             1.         Stardock shall have up to and until June 7, 2019 to file a Fourth Amended

26 Complaint.

27             2.         GOG shall have up to and until June 7, 2019 to file a responsive pleading to

28 Counter-Defendants’ Second Amended Counterclaim.

     2635.000/1404835.1                                2                  Case No. 4:17-CV-07025-SBA
                            STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES
         Case 4:17-cv-07025-SBA Document 133 Filed 06/03/19 Page 3 of 5



 1             3.         Stardock, Valve, GOG, and Reiche/Ford Valve shall have up to and until June 7,

 2 2019 to respond to the aforementioned discovery.

 3             4.         The Close of Written Fact Discovery shall be moved from June 3 to June 7, 2019.

 4

 5 DATED: June 3, 2019                              NIXON PEABODY LLP

 6

 7
                                                    By:          /s/ Dawn N. Valentine
 8                                                        Dawn N. Valentine
                                                          Attorneys for Plaintiff and Counter-Defendant
 9                                                        STARDOCK SYSTEMS, INC. and Counter-
                                                          Defendant VALVE CORPORATION
10

11

12 DATED: June 3, 2019                              FRANKFURT KURNIT KLEIN & SELZ PC
                                                    A Professional Law Corporation
13

14

15                                                  By:           /s/ Jessica Medina
16                                                        Jessica Medina
                                                          Attorneys for Counter-Defendants
17                                                        GOG LIMITED and GOG POLAND SP. Z.O.O.
18

19 DATED: June 3, 2019                              BARTKO ZANKEL BUNZEL & MILLER
                                                    A Professional Law Corporation
20

21

22
                                                    By:          /s/ Stephen C. Steinberg
23                                                        Stephen C. Steinberg
24                                                        Attorneys for Defendants and Counter-Claimants
                                                          PAUL REICHE III and ROBERT FREDERICK
25                                                        FORD

26

27

28

     2635.000/1404835.1                                3                  Case No. 4:17-CV-07025-SBA
                            STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES
         Case 4:17-cv-07025-SBA Document 133 Filed 06/03/19 Page 4 of 5



 1                                                ORDER

 2 PURSUANT TO STIPULATION, FOR GOOD CAUSE SHOWN, IT IS SO ORDERED

 3

 4

 5
     DATED: ________________, 2019                HON. SAUNDRA BROWN ARMSTRONG
 6                                                UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     2635.000/1404835.1                              4                  Case No. 4:17-CV-07025-SBA
                          STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES
         Case 4:17-cv-07025-SBA Document 133 Filed 06/03/19 Page 5 of 5



 1                                       FILER’S ATTESTATION

 2             I, Stephen C. Steinberg, am the ECF User whose ID and password are being used to file

 3 this STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES. Concurrence in

 4 and authorization of the filing of this document has been obtained from Dawn Valentine, counsel

 5 for Stardock and Valve and Jessica Medina, counsel for GOG, and I shall maintain records to

 6 support this concurrence for subsequent production for the Court if so ordered or for inspection

 7 upon request by a party.

 8

 9 DATED: June 3, 2019                          BARTKO ZANKEL BUNZEL & MILLER
                                                A Professional Law Corporation
10

11

12                                              By:          /s/ Stephen C. Steinberg
                                                      Stephen C. Steinberg
13                                                    Attorneys for Reiche and Ford
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     2635.000/1404835.1                              5                  Case No. 4:17-CV-07025-SBA
                          STIPULATION AND [PROPOSED] ORDER CONTINUING DEADLINES
